       Case 2:21-cv-00445-GGG-DMD Document 43-2 Filed 07/27/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


     CITY OF KENNER                                       CIVIL ACTION NO. 21-445
                  Plaintiff,
                                                          SECTION: “T”(3)
       VERSUS
                                                          JUDGE GREG G. GUIDRY
     NETFLIX, INC. AND HULU, LLC
                    Defendants.                           MAG. JUDGE DANA DOUGLAS


      PLAINTIFF CITY OF KENNER’S NOTICE OF SUPPLEMENTAL AUTHORITY

          Plaintiff, City of Kenner, with respect submits the attached Notice of Supplemental

Authority to update the authority cited in their Motion for Remand (R. Doc. 21).

          In its motion, City of Kenner cited City of Fishers, et al. v. Netflix, Inc., et al., --- F. Supp.

---, 2020 WL 6778426 (S.D. In. 11/18/20), in support of remand based on abstention principles.

In the Defendants’ Opposition to Remand (R. Doc. 26), defendants state “Plaintiff asserts the Court

can simply follow the Missouri and Indiana district courts. But the Indiana remand decision has

been appealed to the Seventh Circuit Court of Appeals, which will hold oral argument on the

applicability of comity-based abstention to substantially similar claims against Defendants…” 1

          The U.S. Court of Appeals for the Seventh Circuit has since ruled on the above-mentioned

appeal in the matter of City of Fishers, Indiana, et al v. DirecTV, et al., Case No. 20-3478 (7th Cir.

7/21/2021), affirming the order of the U.S. District Court for the Southern District of Indiana

remanding the case based on principles of abstention under Levin v. Commerce Energy, Inc., 560

U.S. 413 (2010), and like cases.




1
    R. Doc. 26, at p. 6.

                                                      1
Case 2:21-cv-00445-GGG-DMD Document 43-2 Filed 07/27/21 Page 2 of 3




                        Respectfully submitted:

                        BRUNO & BRUNO, LLP

                         /s/ Daniel A. Meyer
                        JOSEPH M. BRUNO, SR. (La. Bar # 3604)
                        DANIEL A. MEYER (La. Bar # 33278)
                        855 Baronne Street
                        New Orleans, Louisiana 70113
                        Telephone: (504) 525-1335
                        Facsimile: (504) 562-6775
                        jbruno@brunobrunolaw.com
                        dmeyer@brunobrunolaw.com


                        Malvern C. Burnett
                        Malvern C. Burnett, APLC
                        1523 Polymnia Street
                        New Orleans, LA 70130
                        Telephone: (504) 586-1922
                        Email: mburnett@burnettlawoffices.com


                        Joshua C. Joseph
                        Joshua Joseph Law Firm, LLC
                        1523 Polymnia Street
                        New Orleans, LA 70130
                        Telephone: (504) 208-9922
                        Email: joshuajosephlawfirm@gmail.com


                        Elkin L. Kistner, Pro Hac Vice
                        Bick & Kistner, P.C.
                        101 South Hanley Road, Suite 1280
                        St. Louis, Missouri 63105
                        Telephone: (314) 571-6823
                        Facsimile: (314) 727-9071
                        E-mail: elkinkis@bick-kistner.com




                                  2
     Case 2:21-cv-00445-GGG-DMD Document 43-2 Filed 07/27/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on this July 27, 2021, a copy of the above and foregoing motion and

attachments has been served by this Court’s CM/ECF Filing Service, or via United States Mail,

properly addressed, postage prepaid, or via electronic transmission, to all counsel of record.


                                              /s/ Daniel A. Meyer
                                              DANIEL A. MEYER




                                                 3
